 



         

EXHIBIT 10.2

AMENDMENT

2003 INCENTIVE STOCK OPTION AGREEMENT

     THIS AMENDMENT is made effective at 5:00 p.m. on the 11th day of April,
2005 (the “Effective Time”), by the Stock Option and Compensation Committee (the
“Committee”) of the Board of Directors of LSB Bancshares, Inc., a North Carolina
corporation (the “Company”). This Amendment applies to each of the award
agreements (the “2003 Award Agreements”) with respect to the stock options
awarded to employees on December 9, 2003 (the “2003 Employee Options”), under
the LSB Bancshares, Inc. Omnibus Stock Incentive Plan (the “Plan”). All
capitalized terms used but not defined herein or in the 2003 Award Agreements
have the same meaning given them in the Plan. Each of the 2003 Award Agreements
is amended as specified below.



1.   A new Sections 2(e) shall be added to each 2003 Award Agreement as follows:



  e.   Accelerated Vesting. Notwithstanding Section 2(b), vesting of the 2003
Employee Options is accelerated as provided in this Section 2(e).



  i.   The portion of the Participant’s 2003 Employee Option that would have
become first exercisable with respect to one-fifth of the Award Shares in
December of 2005 pursuant to Section 2(b) of the 2003 Award Agreement shall
instead become immediately vested and exercisable at the Effective Time.    
ii.   If the Participant is not at the Effective Time one of the Company’s
“named executive officers” as defined in the Company’s proxy statement for the
2005 annual meeting of shareholders (the “Named Executives”), the portion of the
Participant’s 2003 Employee Option that would have become first exercisable with
respect to one-fifth of the Award Shares in each of 2007 and 2008 pursuant to
Section 2(b) of the 2003 Award Agreement shall instead become immediately vested
and exercisable at the Effective Time.     iii.   The portion of the
Participant’s 2003 Employee Option that has been deemed to be a Non-Qualified
Stock Option with respect to any Award Shares as a result of the application of
the $100,000 limit specified in Section 6.07 of the Plan but that is not yet
exercisable shall be immediately vested and exercisable at the Effective Time.  
  iv.   If the Participant is at the Effective Time a Named Executive other than
the Company’s Chief Executive Officer, the portion of the Participant’s 2003
Employee Option that would have become first exercisable with respect to
one-fifth of the Award Shares in 2008 pursuant to Section 2(b) of the 2003 Award
Agreement shall instead be immediately vested and exercisable at the Effective
Time.     v.   The portion of the Participant’s 2003 Employee Option that does
not become immediately vested and exercisable with respect to any Award Shares
at the Effective Time pursuant to subsections (i), (ii), (iii) and (iv) above
shall become exercisable in accordance with the provisions of Section 2(b) at
the time or times

 



--------------------------------------------------------------------------------



 



      it would have become exercisable with respect to such Award Shares in the
absence of subsections (i), (ii), (iii) and (iv) above.     vi.   To the extent
the 2003 Employee Option has become vested and exercisable in accordance with
this Section 2(e), the provisions of subsections (i) and (ii) of Section 2(b)
shall also remain applicable to such exercisable portion of such Option.



2.   A new Sections 2(f) shall be added to each 2003 Award Agreement as follows:



  f.   Definitions With Respect to Section 2(e). For purposes of Section 2(e),
the following terms shall have the meanings set forth below:         “Effective
Time” means 5:00 p.m. on the 11th day of April, 2005.         “2003 Award
Agreements” means each of the award agreements with respect to the 2003 Employee
Options.         “2003 Employee Options” means the Options awarded to employees
on December 9, 2003, under the Plan.



3.   The remaining provisions of the 2003 Award Agreements, including but not
limited to Sections 3, 4 and 5 regarding exercise following death or termination
of employment, shall remain in full force and effect and shall apply to all of
the Participant’s 2003 Employee Options including those that have vested and
become exercisable under Section 2(e). Options that become fully vested and
exercisable pursuant to Section 2(e) will lapse and cease to be exercisable
following death or termination of employment in accordance with Sections 3, 4
and 5 of the 2003 Award Agreements.

     IN WITNESS WHEREOF, the Chairman of the Stock Option and Compensation
Committee has signed this Amendment on behalf of the Committee.

            LSB BANCSHARES, INC.
      By:   /s/ Robert B. Smith, Jr.         Robert B. Smith, Jr., Chairman     
Date: April 15, 2005   

2